DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-21 and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (20110140491).
Note a child restraint base adapted to a child restraint carrier, the child restraint base comprising: a base body (10) for mounting the child restraint carrier, the base body including a first step-shaped structure (see Mark-Up # 1) and a second step-shaped structure (opposite side of Mark-Up # 1), each of the first step-shaped structure and the second step-shaped structure having an upper portion (uppermost angled portion) and a lower portion (lowermost angled portion), and the first step-shaped structure and the second step-shaped structure are laterally spaced relative to each other (see Figure 1); the base body defining a recess (see Mark-Up # 2) having a perimeter (surrounding the recess) that is at least partially defined between: (i) the upper portions of the first step-shaped structure and the second step-shaped structure, and (ii) the lower portions of the first step-shaped structure and the second step-shaped structure (see Mark-Up # 1 and Mark-Up # 2); a panel (31, 34) pivotable between an opened position (Figure 3) and a closed position (Figure 4), the panel having a pivot shaft (30) at a pivoting end positioned between the upper portions of the first step-shaped structure and the second step-shaped structure, the panel configured to pivot to the closed position to tension at least one belt (20) to remove slack from the at least one belt, and a free end of the panel opposite from the pivoting end is at least partially received within the recess as the panel pivots from the opened position to the closed position (see Mark-Up # 2).
Regarding claim 20, note the panel is configured to be rotated towards a front portion of the base body to transition from the opened position to the closed position.  See Figures 1, 3 and 4.
Regarding claim 21, note each of the first step-shaped structure and the second step-shaped structure having a varying height that gradually increased from the lower portion to the upper portion.  See Figure 1 and Mark-Up # 1.
Regarding claim 25, note the perimeter of the recess is partially defined by a medial region (see Mark-Up # 1) of the base body that is defined in a forward direction relative to the first step-shaped structure and the second step-shaped structure.
Regarding claim 26, note the perimeter of the recess is defined in the medial region of the base body via a first side surface (see Mark-Up # 1), a second side surface (opposite side of Mark-Up # 1), and a lateral surface (see Mark-Up # 1) extending between the first side surface and the second side surface.
Regarding claim 27, note an engaging component (33) configured to retain the panel in the closed position, and the engaging component is disposed adjacent to the lateral surface.  See Figure 1.
Regarding claim 28, note the medial region of the base body defines an upper surface (edge between the lateral surface and the recess, as shown in Figure 1), and the recess is partially defined below the upper surface of the base body.
Regarding claim 29, note at least a majority of the panel is retained within the recess when the panel is in the closed position.  See Figure 1.
Regarding claim 30, note the panel and the recess have complementary profiles.  See Figure 1.  
Regarding claim 31, note the perimeter of the recess is partially defined by a medial region (see Mark-Up # 1 and Mark-Up # 2) of the base body disposed in front of the lower portions of the first step-shaped structure and the second step-shaped structure.
Regarding claim 32, note the panel is configured to directly contact the at least one belt in the closed position.  See Figure 1 and ¶ 0027.



    PNG
    media_image1.png
    356
    686
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    387
    692
    media_image2.png
    Greyscale



Claims 34-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (20110140491).
Note a child restraint base adapted to a child restraint carrier, the child restraint base comprising: a base body (10) for mounting the child restraint carrier, the base body including a first inclined structure (see Mark-Up # 1 wherein the first step-shaped structure is the first inclined structure) and a second inclined structure (opposite side of Mark-Up # 1), each of the first inclined structure and the second inclined structure having an upper portion (uppermost angled portion), and the first inclined structure and the second step-shaped structure are laterally spaced relative to each other (see Figure 1); the base body defining a recess (see Mark-Up # 2) having a perimeter (surrounding the recess) that is at least partially defined between the upper portions of the first inclined structure and the second inclined structure; a panel (31, 34) pivotable between an opened position (see Figure 3) and a closed position (see Figure 4), the panel having a pivot shaft (30) at a pivoting end positioned between the upper portions of the first inclined structure and the second inclined structure, the panel configured to pivot to the closed position to tension at least one belt (20) to remove slack from the at least one belt, and a free end of the panel opposite from the pivoting end is at least partially received within the recess as the panel pivots from the opened position to the closed position (see Mark-Up # 2).
Regarding claim 35, note the panel is configured to be rotated towards a front portion of the base body to transition from the opened position to the closed position.  See Figures 1, 3 and 4.
Regarding claim 36, note each of the first inclined structure and the second inclined structure having a varying height that gradually increased from the lower portion to the upper portion.  See Figure 1 and Mark-Up # 1.
Regarding claim 37, note the perimeter of the recess is partially defined by a medial region (see Mark-Up # 1) of the base body that is defined in a forward direction relative to the first inclined structure and the second inclined structure.
Regarding claim 38, note the perimeter of the recess is defined in the medial region of the base body via a first side surface (see Mark-Up # 1), a second side surface (opposite side of Mark-Up # 1), and a lateral surface (see Mark-Up # 1) extending between the first side surface and the second side surface.
Regarding claim 39, note an engaging component (33) configured to retain the panel in the closed position, and the engaging component is disposed adjacent to the lateral surface.  See Figure 1.
Regarding claim 40, note the medial region of the base body defines an upper surface (edge between the lateral surface and the recess, as shown in Figure 1), and the recess is partially defined below the upper surface of the base body.
Regarding claim 41, note at least a majority of the panel is retained within the recess when the panel is in the closed position.  See Figure 1.
Regarding claim 42, note the panel and the recess have complementary profiles.  See Figure 1.  
Regarding claim 43, note the perimeter of the recess is partially defined by a medial region (see Mark-Up # 1 and Mark-Up # 2) of the base body disposed in front of the lower portions of the first inclined structure and the second inclined structure.
Regarding claim 44, note the panel is configured to directly contact the at least one belt in the closed position.  See Figure 1 and ¶ 0027.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (20110140491) in view of Carpenter (9365135).
The primary reference shows all claimed features of the instant invention with the exception of the at least one belt comprises a vehicle belt and an anchor belt, wherein the anchor belt is configured to be stored in a stored position that is located away and below the vehicle belt.
The secondary reference conventionally teaches providing a child restraint base as operable with at least one belt (70 and belt end of 74, as shown in Figure 6) which comprises a vehicle belt (70) and an anchor belt (belt end of 74).  See lines 36-43 in column 6.  Note that the belt end of 74 is extends into the crevice between the backrest and seat bottom.  Note that the belt end is away and below S and/or L of 70 in both the stored and use positions.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teaching of the secondary reference by substituting the vehicle belt and anchor belt for the at least one belt of the primary reference, wherein the anchor belt is capable of being stored in a stored position that is located away and below the vehicle belt.  This modification provides an alternate, equivalent harness system to be used with the child restraint base, wherein either performs equally as well as the other.  No advantage is gained and no problem is solved by substituting one for the other.  Note lines 36-39 in column 6 of the secondary reference.  The selection of either system is merely a choice in design.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (20110140491) in view of Carpenter (9365135).
The primary reference shows all claimed features of the instant invention with the exception of the at least one belt comprises a vehicle belt and an anchor belt, wherein the anchor belt is configured to be stored in a stored position that is located away and below the vehicle belt.
The secondary reference conventionally teaches providing a child restraint base as operable with at least one belt (70 and belt end of 74, as shown in Figure 6) which comprises a vehicle belt (70) and an anchor belt (belt end of 74).  See lines 36-43 in column 6.  Note that the belt end of 74 is extends into the crevice between the backrest and seat bottom.  Note that the belt end is away and below S and/or L of 70 in both the stored and use positions.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teaching of the secondary reference by substituting the vehicle belt and anchor belt for the at least one belt of the primary reference, wherein the anchor belt is capable of being stored in a stored position that is located away and below the vehicle belt.  This modification provides an alternate, equivalent harness system to be used with the child restraint base, wherein either performs equally as well as the other.  No advantage is gained and no problem is solved by substituting one for the other.  Note lines 36-39 in column 6 of the secondary reference.  The selection of either system is merely a choice in design.

Allowable Subject Matter
Claims 1-18 are allowed.

Response to Amendment/Arguments
Applicant’s response filed November 15, 2022 has been fully considered.  Remaining issues are described above.  
Applicant’s amendment filed November 15, 2022 has been entered.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments with respect to the previously prior art rejections are now moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Lehman et al (9315124) and Mason et al (20160347212) shows a child safety seat base with a pivoting panel member for securing a safety restraint.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						              /MILTON NELSON JR/November 21, 2022                                                Primary Examiner, Art Unit 3636